216 F.2d 751
Robert J. KOSHLAND, as Executor of the Last Will and Testament of Corinne S. Koshland, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 13857.
United States Court of Appeals Ninth Circuit.
November 19, 1954.

Petition to Review a Decision of the Tax Court of the United States.
Willard L. Ellis, Harold L. Levy, San Francisco, Cal., for petitioner.
H. Brian Holland, Asst. Atty. Gen., Ellis N. Slack, Joseph F. Goetten, Loring M. Post, Sp. Assts. to Atty. Gen., Charles W. Davis, Chief Counsel, Washington, D. C., Bureau of Internal Revenue, for respondent.
Before HEALY and ORR, Circuit Judges, and WIIG, District Judge.
PER CURIAM.


1
The judgment of the Tax Court is affirmed for the reasons stated in its opinion, 19 T.C. 860. See, also United States v. Wharton, 5 Cir., 207 F.2d 526.